DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s amendment filed on 8/6/2021.
Claims 1-20 are currently pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattad et al. (US 10,454,657 B2; hereafter Bhattad) in view of Kim et al. (US 11,032,853 B2; hereafter Kim).

With respect to claim 1, Bhattad discloses a signal sending method, comprising:
generating, by a terminal device (104 devices in FIG. 1), a first symbol group (2604, 2606 in FIG. 26; 2704, 2706, 2708, 2710 in FIG. 27) that carries a first preamble (col. 14, lines 29-55, see first NPRACH preamble and second NPRACH preamble), wherein the first symbol group comprises four groups of symbols (2604, 2606 in FIG. 26; 2704, 2706, 2708, 2710 in FIG. 27); and
sending, by the terminal device (104 devices in FIG. 1), the first symbol group (2604, 2606 in FIG. 26; 2704, 2706, 2708, 2710 in FIG. 27) to a network device in K groups of uplink subframes, wherein any two groups of uplink subframes in the K groups of uplink subframes (2604, 2606 in FIG. 26; 2704, 2706, 2708, 2710 in FIG. 27) are not adjacent, each group of uplink subframes in the K groups of uplink subframes (2604, 2606 in FIG. 26; 2704, 2706, 2708, 2710 in FIG. 27) comprise at least one uplink subframe, and uplink subframes comprised in the group of uplink subframes (2604, 2606 in FIG. 26; 2704, 2706, 2708, 2710 in FIG. 27) which are continuous subframes, wherein K is a positive integer greater than 1 and less than or equal to 4 (2704-2710 in FIG. 27; see the 4 symbol group and 4 tones).

Bhattad does not disclose wherein each group of symbols in the first symbol group includes a cyclic prefix and five symbols.

Kim discloses wherein each group of symbols in the first symbol group includes a cyclic prefix and five symbols (column 2, lines 47-50).

column 1, lines 45-55).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the NPRACH preamble as taught Kim in the terminal device, method, and network of Bhattad to produce an expected result.

With respect to claim 2, Bhattad further discloses further comprising
sending, by the terminal device (104 devices in FIG. 1), a second symbol group (2604, 2606 in FIG. 26; 2704, 2706, 2708, 2710 in FIG. 27) to the network device in the K groups of uplink subframes, wherein the second symbol group (2604, 2606 in FIG. 26; 2704, 2706, 2708, 2710 in FIG. 27) is used to carry carries a second preamble (col. 14, lines 29-55, see first NPRACH preamble and second NPRACH preamble).

With respect to claim 3, Bhattad further discloses wherein a difference between an initial subcarrier number corresponding to the second preamble (col. 14, lines 29-55, see first NPRACH preamble and second NPRACH preamble) and an initial subcarrier number corresponding to the first preamble (col. 14, lines 29-55, see first NPRACH preamble and second NPRACH preamble) is a preset value (column 25, lines 6-44, see the configuration 0, 1, 3, 4, or 5  and UE transmit the NRS with a determined sequence-hopping pattern).

With respect to claim 4, Bhattad further discloses wherein the second preamble is different (col. 42, lines 15-34) from the first preamble (col. 14, lines 29-55, see first NPRACH preamble and second NPRACH preamble) and is randomly selected by the terminal device (104 devices in FIG. 1) from a preamble set (col. 14, lines 29-55, see first NPRACH preamble and second NPRACH preamble), the preamble set comprises at least two preambles (col. 14, lines 29-55, see first NPRACH preamble and second NPRACH preamble) which are configured by the network device for the terminal device (104 devices in FIG. 1).

With respect to claim 5, Bhattad further discloses wherein K is 2; and each group of uplink subframes in the K groups of uplink subframes are used to send two groups of symbols (2704-2710 in FIG. 27; see the 4 symbol group and 4 tones) in the first symbol group (2604, 2606 in FIG. 26; 2704, 2706, 2708, 2710 in FIG. 27).

With respect to claim 6, Bhattad further discloses wherein K is 4; and
each group of uplink subframes in the K groups of uplink subframes are used to send one group of symbols in the first symbol group (2604, 2606 in FIG. 26; 2704, 2706, 2708, 2710 in FIG. 27).

With respect to claim 7, Bhattad further discloses wherein uplink subframes comprised in any group of uplink subframes in the K groups of uplink subframes comprise one of the following (a) and (b):
(a)    at least one uplink subframe that is in first 5 ms in a radio frame (412 in FIG. 4A; 460, 470, 480 in FIG. 4C; col. 36, lines 1-30), and
(b)    at least one uplink subframe that is in last 5 ms in a radio frame.

With respect to claim 8, Bhattad discloses a signal receiving method, comprising:
receiving, by a network device (102 Base station, 150, 180 relay station in FIG. 1), a first symbol group (2604, 2606 in FIG. 26; 2704, 2706, 2708, 2710 in FIG. 27) sent by a terminal device (104 devices in FIG. 1) in K groups of uplink subframes (2604, 2606 in FIG. 26; 2704, 2706, 2708, 2710 in FIG. 27), wherein any two groups of uplink subframes (2604, 2606 in FIG. 26; 2704, 2706, 2708, 2710 in FIG. 27) in the K groups of uplink subframes are not adjacent; the first symbol group carries a first preamble (col. 14, lines 29-55, see first NPRACH preamble and second NPRACH preamble) and comprises four groups of symbols; and each group of uplink subframes in the K groups of uplink subframes comprise at least one uplink subframe (2604, 2606 in FIG. 26; 2704, 2706, 2708, 2710 in FIG. 27); which are continuous subframes, wherein K is a positive integer greater than 1 and less than or equal to 4 (2704-2710 in FIG. 27; see the 4 symbol group and 4 tones); and
performing, by the network device, uplink synchronization measurement (col. 23, lines 5-55, see subframe synchronization) on the terminal device (104 devices in FIG. 1) based on the first preamble (col. 14, lines 29-55, see first NPRACH preamble and second NPRACH preamble).

Bhattad does not disclose wherein each group of symbols in the first symbol group includes a cyclic prefix and five symbols.

column 2, lines 47-50).

Kim teaches the benefit of extended cell range and cell radius by using RA with a specific NPRACH preamble structure (column 1, lines 45-55).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the NPRACH preamble as taught Kim in the terminal device, method, and network of Bhattad to produce an expected result.

With respect to claim 9, Bhattad further discloses comprising
receiving, by the network device (102 Base station, 150, 180 relay station in FIG. 1), a second symbol group (2604, 2606 in FIG. 26; 2704, 2706, 2708, 2710 in FIG. 27) in the K groups of uplink subframes, wherein the second symbol group (2604, 2606 in FIG. 26; 2704, 2706, 2708, 2710 in FIG. 27) carries a second preamble (col. 14, lines 29-55, see first NPRACH preamble and second NPRACH preamble).


With respect to claim 10, Bhattad further discloses wherein a difference between an initial subcarrier number corresponding to the second preamble (col. 14, lines 29-55, see first NPRACH preamble and second NPRACH preamble) and an initial subcarrier number corresponding to the first preamble (col. 14, lines 29-55, see first NPRACH preamble and second NPRACH preamble) is a preset value (column 25, lines 6-44, see the configuration 0, 1, 3, 4, or 5  and UE transmit the NRS with a determined sequence-hopping pattern).

With respect to claim 11, Bhattad further discloses wherein the second
preamble is different (col. 42, lines 15-34) from the first preamble (col. 14, lines 29-55, see first NPRACH preamble and second NPRACH preamble) and is randomly selected by the terminal device (104 devices in FIG. 1) from a preamble set (col. 14, lines 29-55, see first NPRACH preamble and second NPRACH preamble), the preamble set comprises at least two preambles (col. 14, lines 29-55, see first NPRACH preamble and second NPRACH preamble); which are configured by the network device (102 Base station, 150, 180 relay station in FIG. 1) for the terminal device (104 devices in FIG. 1).

With respect to claim 12, Bhattad further discloses wherein K is 2; and
each group of uplink subframes in the K groups of uplink subframes are used to send two groups of symbols in the first symbol group (2604, 2606 in FIG. 26; 2704, 2706, 2708, 2710 in FIG. 27).

With respect to claim 13, Bhattad further discloses wherein K is 4; and
each group of uplink subframes in the K groups (2704-2710 in FIG. 27; see the 4 symbol group and 4 tones) of uplink subframes are used to send one group of symbols in the first symbol group (2604, 2606 in FIG. 26; 2704, 2706, 2708, 2710 in FIG. 27).

With respect to claim 14, Bhattad further discloses wherein uplink subframes comprised in any group of uplink subframes in the K groups of uplink subframes comprise one of the following (a) and lb):
(a) at least one uplink subframe that is in first 5 ms in a radio frame (412 in FIG. 4A; 460, 470, 480 in FIG. 4C; col. 36, lines 1-30), and
(b) at least one uplink subframe that is in last 5 ms in a radio frame.

With respect to claim 15, Bhattad discloses a terminal device (104 devices in FIG. 1), comprising:
a processor (3004, 3010 in FIG. 30; 3204, 3210 in FIG. 32), configured to generate a first symbol group (2604, 2606 in FIG. 26; 2704, 2706, 2708, 2710 in FIG. 27) that carries a first preamble (col. 14, lines 29-55, see first NPRACH preamble and second NPRACH preamble), wherein the first symbol group comprises four groups of symbols (2604, 2606 in FIG. 26; 2704, 2706, 2708, 2710 in FIG. 27); and
a transceiver (3004, 3010 in FIG. 30; 3204, 3210 in FIG. 32), configured to cooperate with the processor (3004, 3010 in FIG. 30; 3204, 3210 in FIG. 32) to send the first symbol group (2604, 2606 in FIG. 26; 2704, 2706, 2708, 2710 in FIG. 27) generated by the processor to a network device (102 Base station, 150, 180 relay station in FIG. 1) in K groups of uplink subframes, wherein any two groups of uplink subframes (2604, 2606 in FIG. 26; 2704, 2706, 2708, 2710 in FIG. 27) in the K groups of uplink subframes are not adjacent, each group of uplink subframes in the K groups of uplink subframes (2604, 2606 in FIG. 26; 2704, 2706, 2708, 2710 in FIG. 27) comprise at least one uplink subframe which are continuous subframes, 2704-2710 in FIG. 27; see the 4 symbol group and 4 tones).

Bhattad does not disclose wherein each group of symbols in the first symbol group includes a cyclic prefix and five symbols.

Kim discloses wherein each group of symbols in the first symbol group includes a cyclic prefix and five symbols (column 2, lines 47-50).

Kim teaches the benefit of extended cell range and cell radius by using RA with a specific NPRACH preamble structure (column 1, lines 45-55).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the NPRACH preamble as taught Kim in the terminal device, method, and network of Bhattad to produce an expected result.

With respect to claim 16, Bhattad further discloses wherein the transceiver (3004, 3010 in FIG. 30; 3204, 3210 in FIG. 32) is further configured to cooperate with the processor to:
send a second symbol group (2604, 2606 in FIG. 26; 2704, 2706, 2708, 2710 in FIG. 27) to the network device (102 Base station, 150, 180 relay station in FIG. 1) in the K groups of uplink subframes, wherein the second symbol group (2604, 2606 in FIG. 26; 2704, 2706, 2708, 2710 in FIG. 27) carries a second preamble (col. 14, lines 29-55, see first NPRACH preamble and second NPRACH preamble).

With respect to claim 17, Bhattad further discloses wherein a difference between an initial subcarrier number corresponding to the second preamble (col. 14, lines 29-55, see first NPRACH preamble and second NPRACH preamble) and an initial subcarrier number corresponding to the first preamble (col. 14, lines 29-55, see first NPRACH preamble and second NPRACH preamble) is a preset value (column 25, lines 6-44, see the configuration 0, 1, 3, 4, or 5  and UE transmit the NRS with a determined sequence-hopping pattern).

With respect to claim 18, Bhattad discloses a network device (102 Base station, 150, 180 relay station in FIG. 1), comprising:
a transceiver (3004, 3010 in FIG. 30; 3204, 3210 in FIG. 32), configured to cooperate with a processor to receive a first symbol group (2604, 2606 in FIG. 26; 2704, 2706, 2708, 2710 in FIG. 27) sent by a terminal device (104 devices in FIG. 1) in K groups of uplink subframes (2604, 2606 in FIG. 26; 2704, 2706, 2708, 2710 in FIG. 27), wherein any two groups of uplink subframes in the K groups of uplink subframes are not adjacent; the first symbol group carries a first preamble (col. 14, lines 29-55, see first NPRACH preamble and second NPRACH preamble), and the first symbol group (2604, 2606 in FIG. 26; 2704, 2706, 2708, 2710 in FIG. 27) comprises four groups of symbols; and each group of uplink subframes in the K groups of uplink subframes (2604, 2606 in FIG. 26; 2704, 2706, 2708, 2710 in FIG. 27) comprise at least one uplink subframe which are continuous subframes, wherein K is a positive integer greater than 1 and less than or equal to 4 (2704-2710 in FIG. 27; see the 4 symbol group and 4 tones); and
3004, 3010 in FIG. 30; 3204, 3210 in FIG. 32), configured to perform uplink synchronization measurement (col. 23, lines 5-55, see subframe synchronization) on the terminal device (104 devices in FIG. 1) based on the first preamble (col. 14, lines 29-55, see first NPRACH preamble and second NPRACH preamble).

Bhattad does not disclose wherein each group of symbols in the first symbol group includes a cyclic prefix and five symbols.

Kim discloses wherein each group of symbols in the first symbol group includes a cyclic prefix and five symbols (column 2, lines 47-50).

Kim teaches the benefit of extended cell range and cell radius by using RA with a specific NPRACH preamble structure (column 1, lines 45-55).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the NPRACH preamble as taught Kim in the terminal device, method, and network of Bhattad to produce an expected result.

With respect to claim 19, Bhattad further discloses wherein the transceiver is further configured to cooperate with the processor to:
receive a second symbol group (2604, 2606 in FIG. 26; 2704, 2706, 2708, 2710 in FIG. 27) in the K groups of uplink subframes, wherein the second symbol group carries a second preamble (col. 14, lines 29-55, see first NPRACH preamble and second NPRACH preamble).

With respect to claim 20, Bhattad further discloses wherein a difference between an initial subcarrier number corresponding to the second preamble (col. 14, lines 29-55, see first NPRACH preamble and second NPRACH preamble) and an initial subcarrier number corresponding to the first preamble (col. 14, lines 29-55, see first NPRACH preamble and second NPRACH preamble) is a preset value (column 25, lines 6-44, see the configuration 0, 1, 3, 4, or 5  and UE transmit the NRS with a determined sequence-hopping pattern).

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, 15, and 18 have been considered but are moot because the new ground of rejection does not rely solely on the Bhattad reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        October 21, 2021